DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 4/28/2022 does not place the application in condition for allowance.
	The previous rejections under 112(b) are withdrawn due to Applicant’s amendment.
	The previous art rejections are withdrawn due to Applicant’s amendment or submission of translation of priority document.
	New rejections follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 7 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 recites that the electrolyte comprises a solvent comprising, in some interpretations, propylene carbonate or propylene carbonate and mixtures thereof. Claim 1, from which claim 6 depends, positively recites that he solvent comprises propylene carbonate or a mixture comprising propylene carbonate. Therefore, in those interpretations of claim 6 above, claim 6 does not further limit the scope of claim 1.
Additionally, claim 7 recites that the solvent comprises, in some interpretations, propylene carbonate or propylene carbonate and mixtures thereof. Claim 7 therefore also further limits the scope of claim 1 in those interpretations. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PGPub 2018/0026304 to Yokomizo.
	Regarding claim 10, Yokomizo teaches the use of a compound having the formula 
    PNG
    media_image1.png
    92
    261
    media_image1.png
    Greyscale
(¶0036-0039) in an electrochemical energy store that is a rechargeable lithium ion battery (¶0076-0097). The compound reads on the claimed compound of general formula (1) in which R1, R2, R3, and R4 are C3-akenyl groups.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 5-9, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2018/0026304 to Yokomizo.
	Regarding claims 1, 5-7, and 11-13, Yokomizo teaches an electrolyte for an energy store comprising a lithium salt and a solvent (¶0020) and a compound having the formula 
    PNG
    media_image1.png
    92
    261
    media_image1.png
    Greyscale
(¶0036-0039), which reads on a compound of general formula (1) in which R1, R2, R3, and R4 are C3-akenyl groups. 
The reference teaches a specific example (B-8) of an electrolyte for an energy store comprising a lithium salt and a solvent (¶0080), and the compound 
    PNG
    media_image1.png
    92
    261
    media_image1.png
    Greyscale
. While the electrolyte of that particular example does not comprise propylene carbonate or a mixture comprising propylene carbonate, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to use propylene carbonate or a mixture comprising propylene carbonate because it would have merely required the choice of a known material for its art-recognized purpose (¶0042, 0043). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Per claims 5 and 11-13, modified-Yokomizo teaches the limitations of claim 1. The solvent comprises the compound reading on formula (1) in an amount that is between 0.001% to 10% by weight, based on the total weight of the electrolyte (¶0040). The total weight of the electrolyte includes the weights of the solvent and the compound, as well as 0.001% to 10% by weight of another compound (¶0035), and the lithium salt in a range measured in mol/l (¶0047, 0048). Therefore Yokomizo’s range necessarily exceeds an inclusion of the compound  at 10% by weight of the electrolyte solvent. Further, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary the amount of compound as a % by weight, based on the total weight of the electrolyte solvent, in order to optimize the desired properties (¶0040).
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Per claims 6 and 7, modified-Yokomizo teaches the limitations of claim 1. Using an organic solvent comprising a mixture of propylene carbonate and at least one of ethylene carbonate, dimethyl carbonate, diethyl carbonate, gamma-butyrolactone, gamma-valerolactone, acetonitrile, propionitrile, dimethoxyethane, methyl acetate, and ethyl acetate would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art because it would merely require the choice of known materials for their art recognized purposes (¶0043-0046).
	Regarding claim 8, Yokomizo teaches an electrochemical energy store that is a rechargeable lithium ion battery comprising an electrolyte (¶0076-0097). Forming the electrolyte to have the composition of claim 1 is obvious based on the reasoning in the rejection of claim 1 above.
Regarding claim 9, Yokomizo teaches a method for forming a solid electrolyte interphase on an electrode of an electrochemical cell, the electrochemical cell comprising an anode, a cathode, and an electrolyte (¶0003), wherein the cell is operated using an electrolyte. 
While that passage of Yokomizo does not detail the composition of the electrolyte of the electrochemical cell, Yokomizo elsewhere teaches an electrolyte suitable for use in such an electrochemical cell, wherein the electrolyte includes a lithium salt and a solvent (¶0020), and a compound having the formula 
    PNG
    media_image1.png
    92
    261
    media_image1.png
    Greyscale
(¶0036-0039). The compound reads on the claimed compound of general formula (1) in which R1, R2, R3, and R4 are C3-akenyl groups. 
While the electrolyte of that particular example does not comprise propylene carbonate or a mixture comprising propylene carbonate, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to use propylene carbonate or a mixture comprising propylene carbonate because it would have merely required the choice of a known material for its art-recognized purpose (¶0042, 0043). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Regarding process or method claims, a  prior art device anticipates a claimed process, if the device carries out the process during normal operation (see MPEP § 2112.02). A skilled artisan would understand that the method of using the electrolyte of modified-Yokomizo necessarily includes a step of forming a solid electrolyte interphase on an electrode of the electrochemical cell, as all of the claimed structure is present in the cell that is operated, and the electrolyte comprises the claimed composition. 
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
 
Allowable Subject Matter
Claims 2-4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 5-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726